 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                        OAKLAND DIVISION
10

11   STATE OF CALIFORNIA, et al.,                          Case No. 4:19-cv-00872-HSG
12                            Plaintiffs,                  ORDER GRANTING CONSENT MOTION
                                                           OF FORMER U.S. GOVERNMENT
13                    vs.                                  OFFICIALS FOR LEAVE TO FILE
                                                           MEMORANDUM AS AMICI CURIAE IN
14   DONALD J. TRUMP, President of the                     SUPPORT OF PLAINTIFFS’ MOTION
     United States, in his official capacity, et al.,      FOR PARTIAL SUMMARY JUDGMENT
15
                             Defendants.
16

17

18

19           Upon consideration of the motion of Former U.S. Government Officials for leave to file as

20   amici curiae in support of plaintiffs’ motion for partial summary judgment, it is hereby

21   ORDERED that the motion is GRANTED. Counsel is directed to file the Former U.S.

22   Government Officials’ amicus curiae brief on the docket in this matter.

23

24   Dated: 10/21/2019                                  _______________________________________
                                                        Judge Haywood S. Gilliam, Jr.
25                                                      UNITED STATES DISTRICT COURT JUDGE
26

27

28
           ORDER GRANTING CONSENT MOTION OF FORMER U.S. GOV’T OFFICIALS
                      FOR LEAVE TO FILE BRIEF AS AMICI CURIAE
                             CASE NO. 4:19-cv-00872-HSG
